internal_revenue_service number release date index number --------------- -------------------------------------------------------- ---------------------------- ----------------------- -------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-127775-11 date date legend taxpayer -------------------------------------------------------------------- ----------------------------- op tr sec_1 tr sec_2 llc corporation property city a b c d e f --------------------------- ------------------------- ---------------------------- -------------------------------------------- ----------------------------------------------- ------------------------ --------- ---- ---- -- ---- ---- -- plr-127775-11 g h dear ------------ -- -- this responds to a letter dated date and supplemental correspondence dated date requesting a ruling on behalf of taxpayer taxpayer is requesting a ruling that under the circumstances described below tr sec_2 will not be considered to be directly or indirectly operating or managing a lodging_facility in violation of sec_856 of the internal_revenue_code the code and that tr sec_2 will not fail to qualify as a taxable_reit_subsidiary trs under sec_856 of the code facts taxpayer is a domestic_corporation which has elected to be treated as a real_estate_investment_trust reit for federal_income_tax purposes under sec_856 of the code taxpayer is the managing general_partner of op and owns approximately a percent of the outstanding common units of op op through various separate limited_liability companies partnerships and reits owns and operates numerous real properties throughout the united_states tr sec_1 is a trs of taxpayer and is wholly owned by op tr sec_2 is a limited_liability_company that has elected to be treated as a corporation for federal_income_tax purposes tr sec_2 is wholly owned by tr sec_1 and is also a trs of taxpayer tr sec_2 currently owns a b percent interest in llc a limited_liability_company which is classified as a partnership for federal tax purposes llc currently owns and operates property in city llc plans to construct a hotel and --------- the facility in city assuming it can obtain a license to operate such a facility in anticipation of receiving the license llc has entered into a management agreement management agreement with an affiliate of corporation to manage and operate the facility under the management agreement llc will continue to own the facility and corporation will make a contribution of capital to llc obtaining a c percent membership interest in llc tr sec_2 will then have a d percent minority membership interest in llc two members unrelated to taxpayer and tr sec_2 will hold the largest interests in llc a collective e percent and other members will own the remaining f percent llc will be managed by a board consisting of g members tr sec_2 will appoint h of those g members of the board taxpayer represents that tr sec_2 will not have the plr-127775-11 ability to control the operation or management of the facility pursuant to the management agreement corporation will manage and operate the facility for llc in exchange for a fee taxpayer represents that corporation is unrelated to taxpayer and tr sec_2 for purposes of sec_52 and b of the code taxpayer also represents that corporation is an independent_contractor with respect to taxpayer within the meaning of sec_856 corporation is actively engaged in the trade_or_business of operating lodging_facilities within the meaning of sec_856 for persons unrelated to the taxpayer corporation operates numerous facilities each of which has ------------ activities conducted at or in connection with the facility corporation will employ the individuals providing services at the portion of the facility that is a hotel for business reasons it is not possible for the individuals providing services at the --------- to be employed by corporation as a result these individuals will be employed by llc however corporation will have control_over the employment of all of the individuals providing services at the --------- in a manner akin to the employment of individuals providing services at the hotel under the management agreement corporation will have the exclusive responsibility for the selection hiring employment retention training control determination of benefits and compensation discharge and other terms of employment of all of the individuals providing services at the --------- llc will not have the ability to direct the employment of these individuals and corporation will have the sole right to operate and manage the facility law and analysis sec_856 provides that a corporation shall not be considered a reit for any taxable_year unless at the close of each quarter of the taxable_year except with respect to a trs i not more than percent of the value of its total assets is represented by securities of any one issuer ii the trust does not hold securities possessing more than percent of the total voting power of the outstanding securities of any one issuer and iii the trust does not hold securities having a value of more than percent of the total value of the outstanding securities of any one issuer sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of the reit shall not be treated as furnished rendered or provided by the reit sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the reit’s shares and if such person is a corporation not more than percent of the total combined voting power of whose stock or percent of the total shares of all classes of whose stock is owned plr-127775-11 directly or indirectly by one or more persons owning percent or more of the shares of the reit sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power or value of the outstanding securities shall be treated as a trs sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a healthcare facility sec_856 gives lodging_facility the same meaning given to the term in sec_856 a lodging_facility is defined in sec_856 as a hotel motel or other establishment more than one-half of the dwelling units of which are used_on_a_transient_basis sec_856 provides that a lodging_facility also includes customary amenities and facilities operated as part of or associated with the lodging_facility so long as such amenities and facilities are customary for other properties of a comparable size and class owned by other owners unrelated to such reit under the proposed structure corporation is an independent_contractor who will manage and operate the facility although tr sec_2 will own an interest in llc tr sec_2 will have no authority to direct the operations or management of the facility thus corporation will be treated as managing and operating the facility on behalf of llc for purposes of sec_856 and therefore tr sec_2 will not be treated as operating or managing a lodging_facility in violation of sec_856 conclusion accordingly based on the facts and representations made by taxpayer we conclude that under the circumstances described above tr sec_2 will not be considered to be directly or indirectly operating or managing a lodging_facility in violation of sec_856 and therefore tr sec_2 will not fail to qualify as a trs under sec_856 by reason of llc’s establishment of the facility except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code plr-127775-11 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely diana imholtz_______________ diana imholtz branch chief branch office of associate chief_counsel financial institutions products
